DETAILED ACTION
	This office action is in response to the communication filed on January 25, 2021. Claims 1-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Lee, Bensberg, and Aschen does not teach or even suggest the features “determining the replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated database data in the second database", as disclosed in independent claims 1, 20, and 18 and further argues that the replication rate disclosed in Aschen does not equate to applicant’s claimed replication lag.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Lee discloses “determining a replication based on a first replication process involving a first database and a second database, wherein determining is based on a storage of database data in the first database and a storage of replicated data in the second database”.

Lee in Paragraphs 9 and 46 discloses plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems.

Lee in Paragraphs 49 and 50 discloses committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes.

Lee in Paragraphs 79 and 80 discloses determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica 

Lee discloses a first replication process involving a first database and a second database and a second replication process involving a third database and a first or second database, however, Lee does not explicitly disclose:

“determining a replication lag metric based on a first replication process, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the database and a storage of replicated data in the second database”.

Bensberg in Paragraphs 4, 10-12, and 14 and in Figures 1-2 discloses storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries.



Therefore, Bensberg discloses “determining a replication lag metric based on a first replication process, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the database and a storage of replicated data in the second database”.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Lee and Bensberg, to have combined Lee and Bensberg. The motivation to combine Lee and Bensberg would be to select a database server to process a database request by comparing a replication lag metric associated with the database server with a lag threshold corresponding to the database request.



Lee in Paragraphs 55, 68, 70, and 97 discloses a database server modifying data by deleting data and replicating the modification to a replica/second database by sending a modification request, which results in deleting the corresponding data in the replica/second database.

Therefore, Lee discloses a first replication process involving a first database and a second database, a second replication process involving a third database and a first or second database, and the replication process involving causing a database server to delete data from the first and/or the second database.

Bensberg in Paragraphs 4, 10-12, and 14 discloses storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database.

Bensberg discloses replicating data from a database to a second database and from the database to a third database at different rates, such as replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes.



Bensberg in Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 and in Figures 1-2 discloses selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and one or more hint class for a lag for a data request and selecting a database server based on the maximum allowable lag and/or one or more hint class to execute the data request, different database servers have different lags, selecting a database server with a lag that is acceptable by the lag threshold and/or one or more hint class.

Therefore, Bensberg discloses “determining replication lag metric based on replication process, where the lag metric is based on a measured time delay between storage of data in a database and replicating the data from the database to a second/third database, and selecting a database to replicate the data to by comparing a replication lag metric with a replication lag threshold”.

Applicant argues that Lee, Bensberg, and Aschen do not teach or suggest the feature “based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased”, as disclosed in independent claim 1 and similarly disclosed in independent claims 10 and 18.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

	Lee discloses causing a database server to replicate data to a second database by deleting data from the second database which was deleted in the database server and replica database nodes can replicate data to other replica database nodes in response to changed or manipulated data, which is a replication process and Bensberg discloses comparing a replication lag metric to a request comprising a maximum replication lag threshold and one or more hints referring to different databases having different replication lags to cause a database server to select and replicate data to a second database which is suited to process the data replication at a specific rate instead of one or more other databases.

Therefore, Lee in view of Bensberg discloses deleting data from a second database that can delete the data at a selected delete rate such as deleting data after a certain time lag, however, Lee and Bensberg do not explicitly disclose:

deleting data from the second at an adjusted rate.

Aschen in Paragraph 3 discloses periodically synchronizing replicas of server, which is a first and second subsequent replication process between a server and a replica and/or another server and another replica.
Aschen in Paragraphs 5, 17, and 18 discloses health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics.
Aschen in Paragraphs 46, 49, and 51 discloses requests can be update requests, delete requests, add requests etc., server processes requests and sends data to one or more replicas.
Aschen in Paragraphs 48 and 59 discloses putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status, replicate requests to one or more replicas such that the replicas include the same information.
Aschen in Paragraphs 52 and 81 discloses a threshold value used to determine performance depicted by metrics data for calculating delay value.
Aschen in Paragraphs 82 and 85 discloses using threshold value for acceptable range for metrics data.

Aschen’s pause/delay is a lag. And changing the pause/delay to speed up or slow down replication of data is an adjusted replication rate corresponding with a lag.

Therefore, Aschen discloses deleting data from a second at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased.

It would have been obvious to a person of ordinary skill in the art, having the teachings of causing a database server to delete data from a second database of Lee, having the teachings of causing a database server to process replicated data at a specific rate of Bensberg, and having the teachings of causing a server to delete fata from a second replica at an adjusted rate of Aschen, to have combined Lee, Bensberg, and Aschen. The motivation to combine Lee, Bensberg, and Aschen would be to controlling rates for processing delete requests by using delay values.

Applicant argues that Lee, Bensberg, and Aschen does not teach or even suggest the features “the adjusted delete rate is increased based, at least in part, on determining both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is above a respective threshold, or the adjusted delete rate is decreased based, at least in part, on determining both: (a) the first replication lag metric is below a respective threshold and (b) the second replication lag metric is below a respective threshold”, “the adjusted delete rate is determined based on a pause interval that has been increased or decreased by a predetermined amount”, and “the predetermined amount comprises a predetermined increment amount equal to a maximum of the first replication lag metric and the second replication lag metric or a predetermined decrement amount that ranges between a minimum of the first replication lag metric and the second replication lag metric”, as disclosed in dependent claims 24-26. 

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Lee discloses causing a database server to delete data from a second database, Bensberg discloses causing a database server to process a database request from a second database server based on comparing replication lag metrics of different database servers with lag thresholds corresponding to the database request and selecting the second database server which is better suited to process the database request, and Aschen discloses calculating a delay value and placing the delay value between requests such as delete requests being processed by replica servers, and determining the length of a pause, if any, that should be inserted between delete requests, as discussed above.

Therefore, the cited prior art in combination discloses the argued features of dependent claims 24-26.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,007,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of amended claims 1-26 are not patentably distinct from the allowed claims 1-22 of patent 10,007,695.

US Application 15/971792
US Patent 10,007,695
1.  A system, comprising:





one or more processors;
a memory;  and
instructions stored in the memory which, when executed by the system cause the system to perform: 












determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database;


determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated data in the third database;

based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased. 

24. The system of Claim 1, wherein the adjusted delete rate is decreased based, at least in part, on determining both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is above a respective threshold, or the adjusted delete rate is increased based, at least in part, on determining both: (a) the first replication lag metric is below a respective threshold and (b) the second replication lag metric is below a respective threshold.  
25. The system of Claim 1, wherein the adjusted delete rate is determined based on a pause interval that has been increased or decreased by a predetermined amount.  
26. The system of Claim 25, wherein the predetermined amount comprises a predetermined increment amount equal to a maximum of the first replication lag metric and the second replication lag metric or a predetermined decrement amount that ranges between a minimum of the first replication lag metric and the second replication lag metric.

1.  A system for causing replication lag-constrained deletion of data in a 
distributed data storage system, the system comprising:

one or more processors;  
a memory;  and
one or more computer programs stored in the memory for execution by the one or more processors, the one or more computer programs comprising 
instructions configured to cause the system to perform operations comprising: 


serially submitting a first plurality of commands to a database server to cause 
the database server to delete data from a first database;  

determining a geographic slave database replication lag metric, wherein determining the geographic slave database replication lag metric is based on a data value that 
reflects a measured time of a replication process to replicate database data 
from the first database to a second database that is in a different location than the first database;

determining a local slave database replication lag 
metric, wherein determining the local slave database replication lag metric is 
based on a data value that reflects a measured time of a replication process to 
replicate database data from the first database to a third database that is in a same location as the first database;

based at least in part on determining that both: (a) the geographic slave database replication lag metric is above a geographic slave database replication lag threshold and (b) the local slave database replication lag metric is above a local slave database replication lag 
threshold, adjusting a pause interval associated with the first plurality of 
commands;

by serially submitting a second plurality of commands to the database server, causing the database server to delete data from the first 
database at a delete rate that is different than a delete rate at which data is deleted from the first database by the serially submitting the first plurality of commands;  and

wherein the serially submitting the second plurality of commands is based on sleeping for the adjusted pause interval after a submission of a command of the second plurality of commands. 

2.  The system of claim 1, 















further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform:
 
based at least in part on comparing the first replication lag metric to the 
first replication lag threshold and comparing the second replication lag metric 
to the second replication lag threshold, adjusting a pause interval resulting in an adjusted pause interval; and




serially submitting a plurality of commands to the database server using the adjusted pause interval.

3.  The system of claim 2, 







further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform: 

based at least in part on a determining that both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is below a respective threshold, 

determining the adjusted pause interval by increasing the pause interval. 

2.  The system of claim 1, wherein the geographic slave database replication lag metric is a first geographic slave database replication lag 
metric;

wherein the local slave database replication lag metric is a first local slave database replication lag metric;

wherein the pause interval is a first pause interval;  and 

wherein the instructions are further configured for:
 



based at least in part on a determining that both: (a) a second geographic slave database replication lag metric is above the geographic slave database replication lag threshold and (b) a second local slave database replication lag metric is below the local slave database replication lag threshold, increasing the first pause interval to a second pause interval;  and

serially submitting a third plurality of commands to the database server to delete data from the database;























wherein the serially submitting the third plurality of commands is based on sleeping for the second pause interval after a submission of a command of the third plurality of commands. 

4.  The system of claim 1, 














further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform:

based at least in part on determining that both: (a) the second replication lag metric is below a respective threshold and (b) the first replication lag metric is below a respective threshold, 




serially submitting at least some commands of a plurality of commands to the database server to delete data from the second database without sleeping for a pause interval after a submission of a command of the plurality of commands. 



3.  The system of claim 1, wherein the geographic slave database replication lag metric is a first geographic slave database replication lag 
metric;
wherein the local slave database replication lag metric is a first local slave database replication lag metric;
wherein the pause interval is a first pause interval; and


wherein the instructions are further configured for: 



based at least in part on determining that both: (a) a second geographic slave 
database replication lag metric is below the geographic slave database replication lag threshold and (b) a second local slave database replication lag metric is below the local slave database replication lag threshold, 

serially submitting a third plurality of commands to the database server to delete data from the database without sleeping for a pause interval after each submission of a command of the third plurality of commands.
5.  The system of claim 2, wherein a command of the plurality of commands is a Structured Query Language (SQL) delete command.
4.  The system of claim 1, wherein each command of the first plurality of commands and each command of the second plurality of commands is a Structured Query Language (SQL) delete command. 

6.  The system of claim 2, 



further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform determining the adjusted pause interval by decreasing the pause interval.
5.  The system of claim 1, wherein the pause interval is a first pause interval;  and

wherein the instructions are further configured for sleeping for a second pause interval that is less than the first pause interval after each submission of a command of the first plurality of commands.
7.  The system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform
determining the adjusted pause interval by increasing the pause interval based, at least in part, on the determining that both: (a) the second replication lag metric is above the second replication lag threshold and (b) the first replication lag metric is above the first replication lag threshold.
6.  The system of claim 5, wherein the instructions are further configured for increasing the second pause interval to the first pause interval based, at least in part, on the determining that both: (a) the geographic slave database replication lag metric is above the geographic slave database replication lag threshold and (b) the local slave database replication lag metric is above the local slave database replication lag threshold. 

8.  The system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform selecting the pause interval as a maximum of the second replication lag metric and the first replication lag metric. 

7.  The system of claim 1, wherein the instructions are further configured for selecting the pause interval as the maximum of the geographic slave database replication lag metric and the local slave database replication lag metric. 

9.  The system of claim 2, wherein the serially submitting, using the adjusted pause interval, the plurality of commands to the database server to delete data from the second database is based, at least in part, on not sleeping for a pause interval after a 
submission of a command of the plurality of commands.

8.  The system of claim 1, wherein the serially submitting the first plurality of commands to the database server to delete data from the database is based, at least in part, on not sleeping for a pause interval after each 
submission of a command of the first plurality of commands.


10.  A method performed by a computing system comprising 
one or more processors and a memory, the method comprising: 


















determining a replication lag metric based on a replication process involving a first database and a second database 
located at a geographic distance from the first database, wherein determining the replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated database data in the second database;

based at least in part on 
comparing the replication lag metric to a replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database based on whether the adjusted delete rate is increased or decreased. 

11.  The method of claim 10, further comprising:
adjusting a pause interval 
resulting in an adjusted pause interval;

serially submitting a plurality of commands to a database server using the adjusted pause interval to cause the database server to delete data from the second database at the adjusted delete rate. 

24. The system of Claim 1, wherein the adjusted delete rate is decreased based, at least in part, on determining both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is above a respective threshold, or the adjusted delete rate is increased based, at least in part, on determining both: (a) the first replication lag metric is below a respective threshold and (b) the second replication lag metric is below a respective threshold.  
25. The system of Claim 1, wherein the adjusted delete rate is determined based on a pause interval that has been increased or decreased by a predetermined amount.  
26. The system of Claim 25, wherein the predetermined amount comprises a predetermined increment amount equal to a maximum of the first replication lag metric and the second replication lag metric or a predetermined decrement amount that ranges between a minimum of the first replication lag metric and the second replication lag metric.


9.  A method for causing replication lag-constrained deletion of data in a 
distributed data storage system, the method performed by a computing system comprising one or more processors and a memory, the method comprising:

serially submitting a first plurality of commands to a database server to cause the 
database server to delete data from a database, wherein the serially submitting the first plurality of commands is based on pausing for a first pause interval after a submission of a command of the first plurality of commands;

determining a local slave database replication lag metric, wherein determining 
the local slave database replication lag metric is based on a data value that 
reflects a measured time of a replication process to replicate database data 
from the database to a third database that is local to the database;

based at least in part on determining that the local slave database replication lag 
metric is above a local slave database replication lag threshold, adjusting the 
first pause interval to a second pause interval;










by serially submitting a 
second plurality of commands to the database server, causing the database server to delete data from the database at a delete rate that is different than a delete rate at which data is deleted from the database by the serially 
submitting the first plurality of commands,

wherein the serially submitting the second plurality of commands is based on pausing for the second pause interval after a submission of a command of the second plurality of commands. 

12.  The method of claim 11, wherein the adjusting the pause interval comprises increasing the pause interval based, at least in part, on both: (a) determining the replication lag metric is above a respective threshold and (b) determining that a second replication lag metric is above a respective threshold. 

10.  The method of claim 9, wherein the adjusting the first pause interval is based, at least in part, on both: (a) the determining the local slave database replication lag metric is above the local slave database replication lag threshold, and (b) determining that a geographic slave database replication lag metric is above the geographic slave database replication lag threshold.
13.  The method of claim 11, further comprising:




















based at least in part on 
determining that both: (a) the replication lag metric is below a respective threshold and (b) a second replication lag threshold is below a respective threshold, determining the adjusted pause interval by decreasing the pause interval. 

11.  The method of claim 9, wherein the local slave database replication lag metric is a first local slave database replication lag metric;  and
wherein further comprising: 

determining a geographic slave database replication lag 
metric, wherein determining the geographic slave database replication lag metric is based on a data value that reflects a measured time of a replication process to replicate database data from the first database to a second database that is in a different location than the first database;

based, at least in part on, determining that both: (a) a second local slave database replication lag metric is below the local slave database replication lag threshold and (b) a geographic slave database replication lag threshold is below the geographic slave database replication lag threshold, decreasing the second pause interval to a third pause interval;  and

serially submitting a third plurality of commands to the database server to delete data from the database including 
pausing for the third pause interval after each submission of a command of the third plurality of commands. 

14.  The method of claim 10, further comprising:




after a database record 
associated with a timestamp is replicated from the second database to the first database, reading the database record including the timestamp from the first database;

based at least in part on the timestamp of the database record read from the first database, determining the replication lag metric. 

12.  The method of claim 9, further comprising:
writing a database record 
associated with a first timestamp to a first database;

after the database record is replicated to a second database, reading the database record including the first timestamp from the second database;


based at least in part 
on the first timestamp of the database record read from the second database, determining the local slave database replication lag metric. 

15.  The method of claim 10, wherein the replication lag metric measures replication lag between two databases located in different data centers. 

13.  The method of claim 9, wherein the local slave replication lag metric measures replication lag between two databases located in a same data center. 

16.  The method of claim 11, wherein a command of the plurality of commands is a Structured Query Language (SQL) delete command. 

14.  The method of claim 9, wherein each command of the first plurality of commands is a Structured Query Language (SQL) delete command. 

17.  The method of claim 11, wherein a command of the plurality of commands is executed against a database in context of a different database transaction. 

15.  The method of claim 9, wherein each command of the first plurality of commands is executed against the database in context of a different database transaction. 

18.  One or more non-transitory computer-readable media comprising instructions which, when executed by a computing system having one or more processors and memory, cause the computing system to perform:





















determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein 
determining the first replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage od replicated database data in the second database;  

determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining 
the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated database data in the third database;

based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased. 

24. The system of Claim 1, wherein the adjusted delete rate is decreased based, at least in part, on determining both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is above a respective threshold, or the adjusted delete rate is increased based, at least in part, on determining both: (a) the first replication lag metric is below a respective threshold and (b) the second replication lag metric is below a respective threshold.  
25. The system of Claim 1, wherein the adjusted delete rate is determined based on a pause interval that has been increased or decreased by a predetermined amount.  
26. The system of Claim 25, wherein the predetermined amount comprises a predetermined increment amount equal to a maximum of the first replication lag metric and the second replication lag metric or a predetermined decrement amount that ranges between a minimum of the first replication lag metric and the second replication lag metric.

16.  One or more non-transitory computer-readable media storing one or more 
programs for causing replication lag-constrained deletion of data in a 
distributed data storage system, the one or more programs for execution by a 
computing system comprising one or more processors and a memory, the one or more programs comprising instructions to cause the computing system to perform 
operations comprising:

serially submitting a first plurality of commands to a 
database server to delete data from a database, wherein serially submitting the first plurality of commands is based on pausing for a first pause interval after a submission of a command of the plurality of commands;

determining a geographic slave database replication lag metric, wherein determining the geographic slave database replication lag metric is based on a data value that 
reflects a measured time of a replication process to replicate database data from the first database to a second database that is in a different location than the first database;

determining a local slave database replication lag 
metric, wherein determining the local slave database replication lag metric is 
based on a data value that reflects a measured time of a replication process to 
replicate database data from the first database to a third database that is in 
a same location as the first database;

based at least in part on determining that both: (a) the local slave database replication lag metric is below a local slave database replication lag threshold and (b) the geographic slave database replication lag metric is below a geographic slave database replication lag  threshold, serially submitting a second plurality of commands to the database server to delete data from the database without pausing for the first pause interval after a submission of a command of the second plurality of commands. 

19.  The one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:





based at least in part on comparing the first 
replication lag metric to a first replication lag threshold and comparing the 
second replication lag metric to a second replication lag threshold, adjusting a pause interval resulting in an adjusted pause interval;

serially submitting a plurality of commands to a database server using the adjusted pause interval to cause a database server to delete data from the second database at an adjusted delete rate. 

17.  The one or more non-transitory computer-readable media of claim 16, wherein the geographic slave database replication lag metric is a first geographic slave database replication lag metric;  and wherein the instructions are further configured for:


based at least in part on determining that a second 
geographic slave database replication lag metric is above the geographic slave 
database replication lag threshold,




serially submitting a third plurality of commands to the database server to delete data from the database including 
pausing for a pause interval after a submission of a command of the third plurality of commands. 

20.  The one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:



based at least in part on determining that the second replication lag metric is above a respective threshold, pausing for a pause interval after a submission of a command to the database server. 
 
21.  The one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:

based at least in part on determining that the first replication lag metric is above a respective threshold, pausing for a pause interval after a submission of a command to the database server. 

18.  The one or more non-transitory computer-readable media of claim 16, wherein the local slave database replication lag metric is a first local slave database replication lag metric;  and wherein the instructions are further configured for:

based at least in part on determining that a second local slave database replication lag metric is above the local slave database replication lag threshold,











serially submitting a third plurality of commands to the database server to delete data from the database including pausing for a pause interval after each submission of a command of the third plurality of commands. 

22.  The one or more non-transitory computer-readable media of claim 18, wherein the second replication lag metric measures replication lag between databases located in different geographically distant data centers. 

19.  The one or more non-transitory computer-readable media of claim 16, wherein the geographic replication lag metric measures replication lag between two databases located in different data centers. 

23.  The one or more non-transitory computer-readable media of claim 19, wherein a command of the plurality of commands specifies a maximum number of database data objects to delete by the command. 

20.  The one or more non-transitory computer-readable media of claim 16, wherein a command of the first plurality of commands specifies a maximum number of database data objects to delete by the command.
22.  The one or more non-transitory computer-readable media of claim 18, wherein the second replication lag metric measures replication lag between databases located in different geographically distant data centers. 

21.  The system of claim 1, wherein the first database and the second database are located in different data centers. 
 

15.  The method of claim 10, wherein the replication lag metric measures replication lag between two databases located in a same data center. 

22.  The system of claim 1, wherein the first database and the third database are co-located in a same data center.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2018/0322157) in view of Bensberg (US Pub 2017/0147671) and in further view of Aschen (US Pub 2010/0146517).

With respect to claim 1, Lee discloses a system, comprising:
one or more processors (Lee: Paragraphs 47 and 234 – processor);
a memory (Lee: Paragraphs 47 and 234 – memory); and
instructions stored in the memory and which, when executed by the system (Lee: Paragraphs 47 and 234 – executing instructions), cause the system to perform:
determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein determining the first lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database (Lee: Paragraphs 9 and 46 – plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems; Paragraphs 49 and 50 – committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes, which is a replication process involving a first database and a second database; here Lee discloses determining a first replication process involving a first database and a second database based on a storage of database data in the first database and a storage of replicated database data in the second database, but does not explicitly disclose determining replication lag metric based on a measured time delay between a storage of database data in a database and a storage of replicated data in a second database, however, the Bensberg reference discloses the feature, as discussed below);
determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated database data in the third database (Lee: Paragraphs 9 and 46 – plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems; Paragraphs 49 and 50 – committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes, which is a replication process involving a third database and the second database; here Lee discloses determining a second replication process involving a third database and a first or second database based on a storage of database data in the second database and a storage of replicated database data in the third database, but does not explicitly disclose determining replication lag metric based on a measured time delay between a storage of database data in a database and a storage of replicated data in a third database, however, the Bensberg reference discloses the feature, as discussed below);
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; here Lee discloses deleting data from the second database and subsequent replication processes between database nodes and replica nodes based on changed or manipulated data at a particular node, which is a first and second subsequent replication process between a second database and a first database and a second database and a third database, but does not explicitly disclose based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased, however, the Bensberg and Aschen references disclose the features, as discussed below).
Lee discloses a first replication process involving a first database and a second database and a second replication process involving a third database and a first or second database, however, Lee does not explicitly disclose:
determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database;
determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated data in the third database;
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased.
The Bensberg reference discloses determining a first replication lag metric based on a first replication process, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in a database and a storage of replicated data in a second database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2);
determining a second replication lag metric based on a second replication process, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in a database and a storage of replicated data in a third database  (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2);
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, access data from the second database, replication process between a database and a database, replication process between the database and the third database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee and Bensberg, to have combined Lee and Bensberg. The motivation to combine Lee and Bensberg would be to select a database server to process a database request by comparing a replication lag metric associated with the database server with a lag threshold corresponding to the database request (Bensberg: Paragraphs 3 and 4).
Lee discloses causing a database server to delete data from a second database and Bensberg discloses causing a database server to process a database request from a second database server based on comparing replication lag metrics of different database servers with lag thresholds corresponding to the database request and selecting the second database server which is better suited to process the database request, however, Lee and Bensberg do not explicitly disclose:
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased.
The Aschen reference discloses deleting data from a second at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased (Aschen: Paragraph 3 – each server has a replicated version which is synchronized periodically; Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – requests can be update requests, delete requests, add requests etc., server processes requests and sends data to one or more replicas; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status, replicate requests to one or more replicas such that the replicas include the same information; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee, Bensberg, and Aschen, to have combined Lee, Bensberg, and Aschen. The motivation to combine Lee, Bensberg, and Aschen would be to controlling rates for processing delete requests by using delay values (Aschen: Paragraphs 3 and 5).

With respect to claim 2, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 1, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform:
based at least in part on comparing the first replication lag metric to the first replication lag threshold and comparing the second replication lag metric to the second replication lag threshold, adjusting a pause interval resulting in an adjusted pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data);
serially submitting a plurality of commands to the database server using the adjusted pause interval (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause to be inserted between requests based on health metrics).

With respect to claim 3, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform:
based at least in part on a determining that both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is below a respective threshold, determining the adjusted pause interval by increasing the pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 4, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 1, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform:
based at least in part on determining that both: (a) the second replication lag metric is below a respective threshold and (b) the first replication lag metric is below a respective threshold, serially submitting at least some commands of a plurality of commands to the database server to delete data from the second database without sleeping for a pause interval after a submission of a command of the plurality of commands (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate, requests can be update requests, delete requests, add requests etc.; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 5, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, wherein a command of the plurality of commands is a Structured Query Language (SQL) delete command (Lee: Paragraph 55 – SQL delete statement).

With respect to claim 6, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform determining the adjusted pause interval by decreasing the pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value).

With respect to claim 7, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform determining the adjusted pause interval by increasing the pause interval based, at least in part, on the determining that both: (a) the second replication lag metric is above the second replication lag threshold and (b) the first replication lag metric is above the first replication lag threshold (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value).

With respect to claim 8, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, further comprising instructions stored in the memory, and which, when executed by the system, cause the system to perform selecting the pause interval as a maximum of the second replication lag metric and the first replication lag metric (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value).

With respect to claim 9, Lee in view of Bensberg and in further view of Aschen discloses the system of claim 2, wherein the serially submitting, using the adjusted pause interval, the plurality of commands to the database server to delete data from the second database is based, at least in part, on not sleeping for a pause interval after a submission of a command of the plurality of commands (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value).

With respect to claim 10, Lee discloses a method performed by a computing system comprising one or more processors and a memory (Lee: Paragraphs 47 and 234 – processor, memory), the method comprising:
determining a replication lag metric based on a replication process involving a first database and a second database located at a geographic distance from the first database, wherein determining the replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database (Lee: Paragraphs 9 and 46 – plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems; Paragraphs 49 and 50 – committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes, which is a replication process involving a first database and a second database; here Lee discloses determining a first replication process involving a first database and a second database based on a storage of database data in the first database and a storage of replicated database data in the second database, but does not explicitly disclose determining replication lag metric based on a measured time delay between a storage of database data in a database and a storage of replicated data in a second database, however, the Bensberg reference discloses the feature, as discussed below);
based at least in part on comparing the first replication lag metric to a replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a subsequent replication process between the second database and the first database based on whether the adjusted delete rate is increased or decreased (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; here Lee discloses deleting data from the second database and subsequent replication processes between database nodes and replica nodes based on changed or manipulated data at a particular node, which is a first and second subsequent replication process between a second database and a first database and a second database and a third database, but does not explicitly disclose based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased, however, the Bensberg and Aschen references disclose the features, as discussed below).
Lee discloses a first replication process involving a first database and a second database and a second replication process involving a third database and a first or second database, however, Lee does not explicitly disclose:
determining a replication lag metric based on a first replication process involving a first database and a second database, wherein determining the replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database;
based at least in part on comparing the replication lag metric to a replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a subsequent replication process between the second database and the first database based on whether the adjusted delete rate is increased or decreased;
The Bensberg reference discloses determining a replication lag metric based on a replication process involving a first database and a second database, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2);
based at least in part on comparing the replication lag metric to a replication lag threshold, access data from the second database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee and Bensberg, to have combined Lee and Bensberg. The motivation to combine Lee and Bensberg would be to select a database server to process a database request by comparing a replication lag metric associated with the database server with a lag threshold corresponding to the database request (Bensberg: Paragraphs 3 and 4).
Lee discloses causing a database server to delete data from a second database and Bensberg discloses causing a database server to process a database request from a second database server based on comparing replication lag metrics of different database servers with lag thresholds corresponding to the database request and selecting the second database server which is better suited to process the database request, however, Lee and Bensberg do not explicitly disclose:
based at least in part on comparing the first replication lag metric to a replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a subsequent replication process between the second database and the first database based on whether the adjusted delete rate is increased or decreased.
The Aschen reference discloses deleting data from a second at an adjusted delete rate at an adjusted delete rate thereby increasing or decreasing replication lag of a subsequent replication process a based on whether the adjusted delete rate is increased or decreased (Aschen: Paragraph 3 – each server has a replicated version which is synchronized periodically; Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – requests can be update requests, delete requests, add requests etc., server processes requests and sends data to one or more replicas; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status, replicate requests to one or more replicas such that the replicas include the same information; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee, Bensberg, and Aschen, to have combined Lee, Bensberg, and Aschen. The motivation to combine Lee, Bensberg, and Aschen would be to controlling rates for processing delete requests by using delay values (Aschen: Paragraphs 3 and 5).

With respect to claim 11, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 10, further comprising:
adjusting a pause interval resulting in an adjusted pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data);
serially submitting a plurality of commands to a database server using the adjusted pause interval to cause the database server to delete data from the second database at the adjusted delete rate (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause to be inserted between requests based on health metrics).

With respect to claim 12, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 11, wherein the adjusting the pause interval comprises increasing the pause interval based, at least in part, on both: (a) determining the replication lag metric is above a respective threshold and (b) determining that a second replication lag metric is above a respective threshold (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 13, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 11, further comprising:
based at least in part on determining that both: (a) the replication lag metric is below a respective threshold and (b) a second replication lag threshold is below a respective threshold, determining the adjusted pause interval by decreasing the pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 14, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 10, further comprising:
after a database record associated with a timestamp is replicated from the second database to the first database, reading the database record including the timestamp from the first database (Lee: Paragraphs 9 and  - database statement associated with timestamp; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes);
based at least in part on the timestamp of the database record read from the first database, determining the replication lag metric (Lee: Paragraphs 9 and  - database statement associated with timestamp; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes; Aschen: Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate;).

With respect to claim 15, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 10, wherein the replication lag metric measures replication lag between two databases located in different data center (Aschen: Paragraph 3 – replicating data among servers in a distributed environment, synchronizing data; Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 3 and 31 - computers connected through a local network; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status, replicate requests to one or more replicas such that the replicas include the same information).

With respect to claim 16, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 11, wherein a command of the plurality of commands is a Structured Query Language (SQL) delete command (Lee: Paragraph 55 – SQL delete statement).

With respect to claim 17, Lee in view of Bensberg and in further view of Aschen discloses the method of claim 11, wherein a command of the plurality of commands is executed against a database in context of a different database transaction (Lee: Paragraphs 40 and 46 – different data manipulation statements are executed in a database and transaction commit operations are performed, updating source and replica systems within transaction boundaries).

With respect to claim 18, Lee discloses one or more non-transitory computer-readable media comprising instructions which, when executed by a computer system having one or more processors and memory, cause the computer system to (Lee: Paragraphs 47 and 234 – processor, memory, executing stored instructions) perform:
determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein determining the first lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database (Lee: Paragraphs 9 and 46 – plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems; Paragraphs 49 and 50 – committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes, which is a replication process involving a first database and a second database; here Lee discloses determining a first replication process involving a first database and a second database based on a storage of database data in the first database and a storage of replicated database data in the second database, but does not explicitly disclose determining replication lag metric based on a measured time delay between a storage of database data in a database and a storage of replicated data in a second database, however, the Bensberg reference discloses the feature, as discussed below);
determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated database data in the third database (Lee: Paragraphs 9 and 46 – plurality of database system nodes in a replicated database environment, replicating database data between a first/source database system and multiple replica database systems; Paragraphs 49 and 50 – committing transaction at the source system and propagating the changes to the replica systems, source system distributed among multiple source nodes; Paragraphs 79 and 80 – determining replication based on manipulated data in write logs shared with replica nodes, source node storing data in a first replica node, first replica node replicating the data to a second replica node, replica nodes can replicate data to other replica nodes, which is a replication process involving a third database and the second database; here Lee discloses determining a second replication process involving a third database and a first or second database based on a storage of database data in the second database and a storage of replicated database data in the third database, but does not explicitly disclose determining replication lag metric based on a measured time delay between a storage of database data in a database and a storage of replicated data in a third database, however, the Bensberg reference discloses the feature, as discussed below);
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; here Lee discloses deleting data from the second database and subsequent replication processes between database nodes and replica nodes based on changed or manipulated data at a particular node, which is a first and second subsequent replication process between a second database and a first database and a second database and a third database, but does not explicitly disclose based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased, however, the Bensberg and Aschen references disclose the features, as discussed below).
determining a first replication lag metric based on a first replication process involving a first database and a second database, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in the first database and a storage of replicated data in the second database;
determining a second replication lag metric based on a second replication process involving a third database and the second database, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in the second database and a storage of replicated data in the third database;
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased.
The Bensberg reference discloses determining a first replication lag metric based on a first replication process, wherein determining the first replication lag metric is based on a measured time delay between a storage of database data in a database and a storage of replicated data in a second database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2);
determining a second replication lag metric based on a second replication process, wherein determining the second replication lag metric is based on a measured time delay between a storage of database data in a database and a storage of replicated data in a third database  (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2);
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, access data from the second database, replication process between a database and a database, replication process between the database and the third database (Bensberg: Paragraphs 4, 10-12, and 14 – storing data in a baseline database and provide snapshots of the baseline database stored in alternate database servers such as asynchronous table replication server/second database and cache view server/third database, replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes, access data from database using queries; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee and Bensberg, to have combined Lee and Bensberg. The motivation to combine Lee and Bensberg would be to select a database server to process a database request by comparing a replication lag metric associated with the database server with a lag threshold corresponding to the database request (Bensberg: Paragraphs 3 and 4).
Lee discloses causing a database server to delete data from a second database and Bensberg discloses causing a database server to process a database request from a second database server based on comparing replication lag metrics of different database servers with lag thresholds corresponding to the database request and selecting the second database server which is better suited to process the database request, however, Lee and Bensberg do not explicitly disclose:
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, deleting data from the second database at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process between the second database and the first database and increasing or decreasing replication lag of a second subsequent replication process between the second database and the third database based on whether the adjusted delete rate is increased or decreased.
The Aschen reference discloses deleting data from a second at an adjusted delete rate thereby increasing or decreasing replication lag of a first subsequent replication process and increasing or decreasing replication lag of a second subsequent replication process based on whether the adjusted delete rate is increased or decreased (Aschen: Paragraph 3 – each server has a replicated version which is synchronized periodically; Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – requests can be update requests, delete requests, add requests etc., server processes requests and sends data to one or more replicas; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status, replicate requests to one or more replicas such that the replicas include the same information; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lee, Bensberg, and Aschen, to have combined Lee, Bensberg, and Aschen. The motivation to combine Lee, Bensberg, and Aschen would be to controlling rates for processing delete requests by using delay values (Aschen: Paragraphs 3 and 5).

With respect to claim 19, Lee in view of Bensberg and in further view of Aschen discloses the one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:
based at least in part on comparing the first replication lag metric to a first replication lag threshold and comparing the second replication lag metric to a second replication lag threshold, adjusting a pause interval resulting in an adjusted pause interval (Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data);
serially submitting a plurality of commands to a database server using the adjusted pause interval to cause a database server to delete data from the second database at an adjusted delete rate (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause to be inserted between requests based on health metrics).

With respect to claim 20, Lee in view of Bensberg and in further view of Aschen discloses the one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:
based at least in part on determining that the second replication lag metric is above a respective threshold, pausing for a pause interval after a submission of a command to the database server (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 21, Lee in view of Bensberg and in further view of Aschen discloses the one or more non-transitory computer-readable media of claim 18, further comprising instructions which, when executed by the computing system, cause the computing system to perform:
based at least in part on determining that the first replication lag metric is above a respective threshold, pausing for a pause interval after a submission of a command to the database server (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Paragraphs 77, 94, and 112 – serialize statements, operate serially, serializable operations; Aschen: Paragraphs 5, 17, and 18 – health metrics used to calculate delay value and place the delay value between requests being processed by replica servers, determine the length of pause, if any, should be inserted between requests based on health metrics; Paragraphs 46, 49, and 51 – calculate a delay based on data flow and performance, performance metrics based on response time for each replica, data flow metrics based on consumption rate such as replication rate; Paragraphs 48 and 59 - putting a delay controls processing pace for processing replication requests which can be sped up or slowed down depending on system status; Paragraphs 52 and 81 – a threshold value used to determine performance depicted by metrics data for calculating delay value; Paragraphs 82 and 85 – using threshold value for acceptable range for metrics data).

With respect to claim 22, Lee in view of Bensberg and in further view of Aschen discloses the one or more non-transitory computer-readable media of claim 18, wherein the second replication lag metric measures replication lag between databases located in different geographically distant data centers (Lee: Paragraph 46 – distributed database system comprising plurality of nodes; Aschen: Paragraphs 3 and 31 – distributed among many servers, remote computers connected through a network).

With respect to claim 23, Lee in view of Bensberg and in further view of Aschen discloses the one or more non-transitory computer-readable media of claim 19, wherein a command of the plurality of commands specifies a maximum number of database data objects to delete by the command (Lee: Paragraph 96 – delete operation specifies database rows or objects to delete by the delete statement).

With respect to claim 24, Lee in view of Bensberg and in further view of Aschen discloses the system of Claim 1, wherein the adjusted delete rate is increased based, at least in part, on determining both: (a) the first replication lag metric is above a respective threshold and (b) the second replication lag metric is above a respective threshold, or the adjusted delete rate is decreased based, at least in part, on determining both: (a) the first replication lag metric is below a respective threshold and (b) the second replication lag metric is below a respective threshold (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Bensberg: Paragraphs 4, 10-12, and 14 – replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2; Aschen: Paragraphs 5, 17, and 18 – calculate delay value and place the delay value between delete requests being processed by replica servers, determine the length of pause to be inserted between delete requests).

With respect to claim 25, Lee in view of Bensberg and in further view of Aschen discloses the system of Claim 1, wherein the adjusted delete rate is determined based on a pause interval that has been increased or decreased by a predetermined amount (Aschen: Paragraphs 5, 17, and 18 – calculate delay value and place the delay value between delete requests being processed by replica servers, determine the length of pause to be inserted between delete requests). 

With respect to claim 26, Lee in view of Bensberg and in further view of Aschen discloses the system of Claim 25, wherein the predetermined amount comprises a predetermined increment amount equal to a maximum of the first replication lag metric and the second replication lag metric or a predetermined decrement amount that ranges between a minimum of the first replication lag metric and the second replication lag metric (Lee: Paragraphs 55 and 68 – source system such as server operating a database at which data will be modified and replicated to a replica system, delete statement used to modify data in a database, delete data in one or more database tables at the source system; Paragraphs 70 and 97 – send modification requests to replica systems, replicate changes in a replica system by deleting data; Bensberg: Paragraphs 4, 10-12, and 14 – replicating data from the database to second database every couple of seconds and replicating data from the database to the third database every 30 minutes, replication from a database to the second database has a lag of less than a few seconds, while replication from a database to a third database has a lag between a few seconds and sixty minutes; Paragraphs 4, 11, 12, 14, 20-22, 29-35, and 54 – selecting one of the one or more database servers based on the lag of the database server and a defined acceptable lag threshold for accessing the database server, identifying a lag associated with a database server as a long, short, or a quantitative value of time, identifying a maximum allowable lag corresponding to a threshold time value and a hint class for a lag for a data request and selecting a database server based on the maximum allowable lag to execute the data request, different database servers have different lags, select a database server with a lag that is acceptable by the lag threshold; Figures 1 and 2; Aschen: Paragraphs 5, 17, and 18 – calculate delay value and place the delay value between delete requests being processed by replica servers, determine the length of pause to be inserted between delete requests).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
May 8, 2021
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164